UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1273




NINI GUEHI,

                                                        Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-940-773)


Submitted:    January 25, 2008             Decided:   March 7, 2008


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nancy Kelly, John Willshire, HARVARD IMMIGRATION AND REFUGEE CLINIC
OF GREATER BOSTON LEGAL SERVICES, Boston, Massachusetts, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Carl H.
McIntyre, Jr., Assistant Director, Susan K. Houser, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nini Guehi, a native and citizen of the Ivory Coast,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)    affirming   the     immigration   judge’s   decision

denying her requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

           In her petition for review, Guehi first asserts that the

Board erred in finding she failed to establish by clear and

convincing evidence that she filed her asylum application within

one year of her arrival in the United States.        We lack jurisdiction

to review this determination pursuant to 8 U.S.C. § 1158(a)(3)

(2000), even in light of the passage of the REAL ID Act of 2005,

Pub. L. No. 109-13, 119 Stat. 231.       See Almuhtaseb v. Gonzales, 453

F.3d 743, 747-48 (6th Cir. 2006) (collecting cases).           Given this

jurisdictional bar, we cannot review the underlying merits of

Guehi’s asylum claim.

           Guehi also contends that the Board and immigration judge

erred in denying her request for withholding of removal. “[A]n

alien asserting a claim for withholding of removal on persecution

grounds must show that it is more likely than not that her life or

freedom would be threatened in the proposed country of removal

because   of   her   race,   religion,   nationality,    membership   in   a

particular social group, or political opinion.” Niang v. Gonzales,

492 F.3d 505, 510 (4th Cir. 2007) (internal quotation marks and


                                   - 2 -
citation omitted).   Based on our review of the record, we find that

Guehi failed to make the requisite showing before the immigration

court.   We   therefore   uphold   the     denial   of   her   request   for

withholding of removal.

           We also find that substantial evidence supports the

denial of relief under the Convention Against Torture.            To obtain

such relief, an applicant must establish that “it is more likely

than not that he or she would be tortured if removed to the

proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2007). We

find that Guehi failed to sustain her burden of proof before the

immigration court.

           Accordingly,   we   deny   the    petition    for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                   - 3 -